941 F.2d 1207
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone Hiawatha LEE, Plaintiff-Appellant,v.John P. ALDERMAN, Charles R. Allen, Jr., Thomas J.Bondurant, Jr., John Doe Cleary, Hugh W. Ennis, Ray Fries,M. David Hooper, A.S. Smith, William F. Smith, Peter W.Sullivan, James C. Turk, Roanoke City Police Department,Roanoke City, Commonwealth of Virginia, United StatesDepartment of Justice, the United States Treasury, UnitedStates of America, Defendants-Appellees.
No. 91-6607.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 9, 1991.Decided Aug. 29, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Jackson L. Kiser, District Judge.  (CA-84-318-R).
Tyrone Hiawatha Lee, appellant pro se.
Thomas Rutledge King, Jr., Office of the United States Attorney, Roanoke, Va., Guy Winston Horsley, Jr., Assistant Attorney General, Richmond, Va., Robert F. Rider, Rider, Thomas, Cleaveland, Ferris & Eakin, Roanoke, Va., Leigh B. Hanes, Jr., Fincastle, Va., for appellees.
W.D.Va.
AFFIRMED.
Before DONALD RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Tyrone Hiawatha Lee appeals from the district court's order denying his Fed.R.Civ.P. 60(b)(3) motion, through which Lee sought to reopen a case that in 1984 was decided and affirmed on appeal.   Our review of the record and the district court's opinion discloses that there was no abuse of discretion and this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Lee v. Alderman, CA-84-318-R (W.D.Va. May 21, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.